Citation Nr: 0836736	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability claimed to 
be manifested by a breathing disorder, cold sweats and high 
fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran's active service includes periods from April 1988 
to September 1991, and from September 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) which, in 
pertinent part, denied service connection for 
bronchitis/bronchial asthma (claimed as a breathing problem, 
cold sweats and high fever due to an undiagnosed illness).

This matter was previously before the Board in December 2004 
when it was remanded for additional development.  

During the course of this appeal, and specifically by a May 
2008 decision, the veteran was granted service connection for 
headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that after returning from his first tour 
in the Gulf, he began to experience cold sweats, fevers, and 
breathing problems.  

When the case was last before the Board, it was remanded to 
obtain additional service and post service treatment records.  
Presently, the record does not reflect any clinical findings 
of cold sweats or fevers.  It does, however, show variously 
diagnosed breathing disorders after the veteran's first 
period of service, but prior to his second.  These included 
bronchiolitis (May 1996), acute bronchitis (November 1996), 
right upper lobe infiltrate and acute asthmatic bronchitis 
(December 1996), and bronchitis and bronchial asthma (October 
2000).  Additionally, on his October 2003 post-deployment 
health assessment form during his second period of service, 
the veteran reported "difficulty breathing."  At a minimum, 
this raises the question of whether the veteran's apparent 
asthma was aggravated during his second period of service, 
which should be addressed by a medical professional.  
Likewise, there is indication the veteran worked with 
chemicals outside of his military service contexts, which 
could play a role in his complaints, and which also should be 
addressed in a medical opinion as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination by
an individual with the appropriate 
expertise.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  All 
indicated studies should be conducted.  
The examiner is asked to characterize any 
respiratory condition found.  
Additionally, as to each respiratory 
disability diagnosed, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that it 
had its onset and/or is related to the 
period of active duty from August 1988 to 
September 1991, including service in 
Southwest Asia from December 1990 to May 
1991.  In offering this opinion, the 
examiner should discuss any post-service 
occupational exposure to chemicals.  

If it is determined that such condition 
did not have its onset in and/or is not 
related to the first period of service, 
then the examiner is asked to express an 
opinion as to whether such condition 
clearly and unmistakably existed prior to 
the veteran's active duty from September 
2002 to November 2003, including service 
in Southwest Asia.  If so, the examiner 
should indicate whether such disability 
clearly and unmistakably underwent an 
increase in severity beyond its natural 
progression during such service.  A 
complete rationale should be provided for 
all opinions expressed.  

2. Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

